Exhibit 3.1 AMENDED AND RESTATED BY-LAWS OF TECHNOLOGY RESEARCH CORPORATION (Effective as of May 15, 2008) 288639.04 INDEX ARTICLE I - OFFICE Section 1. Principal Office Section 2.Other Office ARTICLE II - STOCKHOLDERS Section 1.Annual Meeting Section 2.Special Meetings Section 3.Place of Meeting Section 4.Notice of Meeting Section 5.Notice of Adjourned Meeting Section 6.Waiver of Call and Notice of Meeting Section 7.Quorum Section 8.Adjournment Section 9.Voting on Matters Other than Election of Directors Section 10.Voting for Directors Section 11.Voting Lists Section 12.Voting of Shares Section 13.Proxies Section 14.Informal Action by Stockholders Section 15.Inspectors ARTICLE III- BOARD OF DIRECTORS Section 1.General Powers Section 2.Number, Election, Tenure and Qualifications Section 3.Annual Meeting Section 4.Regular Meetings Section 5.Special Meeting Section 6.Notice Section 7.Quorum Section 8.Adjournment; Quorum for Adjourned Meeting Section 9.Manner of Acting Section 10.Removal Section 11.Vacancies Section 12.Compensation Section 13.Presumption of Assent Section 14.Informal Action by Board Section 15.Meeting by Telephone, Etc ARTICLE IV - OFFICERS Section 1.Number Section 2.Appointment and Term of Office Section 3.Resignation Section 4.Removal Section 5.Vacancies Section 6.Duties of Officers Section 7.Salaries Section 8.Delegation of Duties ARTICLE V - EXECUTIVE AND OTHER COMMITTEES Section 1.Creation of Committees Section 2.Executive Committee Section 3.Other Committees Section 4.Removal or Dissolution Section 5.Vacancies on Committees Section 6.Meetings of Committees Section 7.Absence of Committee Members Section 8.Quorum of Committees Section 9.Manner of Acting of Committees Section 10.Minutes of Committees Section 11.Compensation Section 12.Informal Action ARTICLE VI - INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 1.General Section 2.Actions by or in the Right of the Corporation Section 3.Determination that Indemnification Is Proper Section 4.Evaluation and Authorization Section 5.Prepayment of Expenses Section 6.Obligation to Indemnify Section 7.Nonexclusivity and Limitations Section 8.Continuation of Indemnification Right Section 9.Insurance ARTICLE VII - INTERESTED PARTIES Section 1.General Section 2.Determination of Quorum Section 3.Approval by Stockholders ARTICLE VIII - CERTIFICATES OF STOCK Section 1.Certificates for Shares Section 2.Signatures of Past Officers Section 3.Transfer Agents and Registrars Section 4.Transfer of Shares Section 5.Lost Certificates ARTICLE IX - RECORD DATE Section 1.Record Date for Stockholder Actions Section 2.Record Date for Dividend and Other Distributions ARTICLE X - DIVIDENDS ARTICLE XI - FISCAL YEAR ARTICLE XII - SEAL ARTICLE XIII - STOCK IN OTHER CORPORATIONS ARTICLE XIV - AMENDMENTS ARTICLE XVI - PRECEDENCE OF LAW AND ARTICLES OF INCORPORATION 288639.04 AMENDED AND RESTATED BY-LAWS OF TECHNOLOGY RESEARCH CORPORATION (Effective as of May 15, 2008) ARTICLE I - OFFICES Section 1. Principal Office. The principal office of TECHNOLOGY RESEARCH CORPORATION. (the “Corporation”) shall be in Pinellas County, Florida, or such place within or without the State of Florida as the Board of Directors of the Corporation (the “Board of Directors” or the “Board”) shall from time to time determine. Section 2.Other Offices. The Corporation may also have offices at such other places both within and without the State of Florida as the Board of Directors or the officers of the Corporation acting within their authority may from time to time determine or the business of the Corporation may require. ARTICLE II - STOCKHOLDERS Section 1.Annual Meeting. The annual meeting of the stockholders shall be held in each calendar year on any date selected by the Board of Directors for the purpose of electing directors and for the transaction of such other proper business as may come before the meeting. Section 2.Special Meetings. Special meetings of the stockholders may be called, for any purpose, by the Board of Directors, the Chief Executive Officer or the President.Special meetings of the stockholders shall be called by the Chief Executive Officer, President or the Secretary if the holders of not less than fifty percent (50%) of all the votes entitled to be cast on any issue proposed to be considered at such special meeting sign, date and deliver to the Secretary one or more written demands for a special meeting, describing each purpose for which it is to be held. Special meetings of the stockholders of the Corporation may not otherwise be called.The notice and call of any such special meeting shall state each purpose of the proposed meeting, and business transacted at any special meeting of the stockholders shall be limited to the purposes stated in the notice thereof. Section 3.Place of Meeting. The Board of Directors may designate any location, either within or without the State of Florida, as the place at which any annual or special meeting of the stockholders shall be held.If no designation is made, the place of meeting shall be the principal office of the Corporation in the State of Florida. Section 4.Notice of Meeting. Written notice stating the place, date and time of commencement of an annual or special meeting and, in the case of a special meeting, each purpose for which it is called shall be given no fewer than ten (10) nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting, except that no notice of a meeting need be given to any stockholder for which notice is not required to be given under applicable law.
